Filed 12/22/20

                     CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                               DIVISION FOUR


 STATE OF CALIFORNIA ex rel.
 EDELWEISS FUND, LLC,
        Plaintiff and Appellant,             A158728, A159529

 v.                                          (City & County of San Francisco
 JP MORGAN CHASE & CO. et al.,               Super. Ct. No. CGC-14-540777)
        Defendants and Respondents.


       Plaintiff-Relator Edelweiss Fund, LLC (Edelweiss) appeals from an
order dismissing Respondents, who are the defendants named in its original
complaint, for failure to serve them with a summons and complaint within
three years. (See Code of Civ. Proc., § 583.210, subd. (a).) The case is a qui
tam action, brought in the name of the State of California under the
California False Claims Act, Government Code sections 12650–12656
(CFCA). As the CFCA requires, the complaint was originally filed under seal
and remained under seal while the Attorney General and local prosecuting
authorities decided whether to intervene in the action, which they declined to
do.
       Immediately after the Attorney General declined intervention,
Edelweiss successfully moved the court to extend the seal, and the seal
remained in place for three additional years. Edelweiss contends that
because service was impossible during this time, the entire time that the


                                       1
complaint was under seal must be excluded in calculating the three-year
period within which service was required. We conclude that the extended
period of sealing after the Attorney General declined to intervene cannot be
considered a cause beyond Edelweiss’s control, so the court had no choice but
to grant these defendants’ motion to dismiss. (See Code of Civ. Proc.,
§§ 583.240, subd. (d); 583.250, subd. (b).)
                                BACKGROUND
   I. The California False Claims Act
      Under the CFCA, those who defraud the State of California or its
political subdivisions may be liable for treble damages and other penalties in
an action brought by the Attorney General, the local prosecuting authority, or
a private person acting in the name of the state or its political subdivisions.
(Wells v. One2One Learning Foundation (2006) 39 Cal.4th 1164, 1187–1188
(Wells).) Where, as here, a private qui tam plaintiff (or relator) initiates a
case on behalf of the state and its political subdivisions, the complaint must
be filed under seal “and may remain under seal for up to 60 days,” although
“[t]he Attorney General or the prosecuting authority, or both, may, for good
cause shown, move the court for extensions of” this time. (Gov. Code,
§ 12652, subds. (c)(2) & (c)(8)(C).)
      The purpose of this sealing requirement is to prevent defendants from
learning “prior to intervention by the government, that they are under
investigation.” (Wells, supra, 39 Cal.4th at p. 1215 [discussing federal statute
on which CFCA was modeled].) To facilitate the government’s investigation,
upon filing a complaint a qui tam plaintiff must serve the Attorney General
with a copy of the complaint and a disclosure of the evidence on which it is
based. (Gov. Code, § 12652, subd. (c)(3).) The Attorney General must
promptly forward this material to the appropriate local prosecutors, “and



                                        2
shall coordinate its review and investigation with” the local prosecuting
authorities. (Gov. Code, § 12652, subd. (c)(8)(A).)
      What happens next depends on whether a government entity decides to
intervene. “Before the expiration of the 60-day period or any extensions,” the
Attorney General’s Office must notify the court that (i) “it intends to proceed
with the action, in which case the action shall be conducted by the Attorney
General and the seal shall be lifted,” (ii) “it declines to proceed with the
action but that the prosecuting authority of the political subdivision involved
intends to proceed with the action, in which case the seal shall be lifted and
the action shall be conducted by the prosecuting authority,” or (iii) “both it
and the prosecuting authority decline to proceed with the action, in which
case the seal shall be lifted and the qui tam plaintiff shall have the right to
conduct the action.” (Gov. Code, §12652, subd. (c)(8)(D).) The common
themes are that it is the Attorney General who is responsible for notifying
the court of the outcome of government investigations and that after this
notification “the seal shall be lifted.” (Ibid.)
      “No service shall be made on the defendant until after the complaint is
unsealed.” (Gov. Code, §12652, subd. (c)(2).)
   II. Factual and Procedural Background
      On July 28, 2014, Edelweiss filed under seal its qui tam complaint,
seeking to recover more than $700 million in false claims allegedly paid by
the State of California and various political subdivisions. Named as
defendants were a number of entities involved in the marketing of
government-issued variable-rate bonds (Initial Defendants, or Respondents).
      The Attorney General reportedly requested and received multiple
extensions of the 60-day period for investigation and then, on October 28,




                                          3
2015, filed a notice declining to intervene.1 The notice further informed the
court: “The Attorney General’s Office notified local prosecuting authorities
that it did not anticipate seeking any additional extensions of the seal in this
matter. As of the filing of this Notice, no other government prosecuting
authorities have notified the Attorney General’s Office that they remain
interested in this action or have made a determination whether to intervene
in the action. (See California Rules of Court, Rule 2.573.)” Only one local
entity communicated its intentions directly to the court; on March 16, 2015,
the East Bay Municipal Utility District notified the court that it declined to
intervene.
      The day after the Attorney General declined intervention, Edelweiss
moved to further extend the seal to January 31, 2016. Citing legal authority
allowing the Attorney General to obtain an extension on a showing of good
cause (Gov. Code, §12652, subd. (c)(8)(C)), Edelweiss supported its own
assertion of good cause with two simple sentences. The extension would give
Edelweiss “additional time to approach the numerous municipalities within
the State that have potential claims and damages,” and it would “protect the
interests of several other states still in the process of pursuing their own
investigations.” Details were not provided, but the motion was unopposed
and the superior court granted it. Then, before the seal was again set to
expire, Edelweiss filed a second motion to extend the seal, this time to June




      1 The parties inform the court that the Attorney General sought and
received three extensions of the seal, cumulatively extending the seal until
September 21, 2015, but the parties neglect to include evidence from the
record to support these factual assertions. The parties are reminded it is
their responsibility to provide any document from the superior court file “that
is necessary for proper consideration of the issues.” (Cal. Rules of Court,
rules 8.122(b)(3) & 8.124(b)(1)(B).)

                                        4
30, 2016. Once more, the superior court granted Edelweiss’s unopposed
motion.
      Edelweiss filed no further motions to extend the seal but, for two years
after the seal period expired, also did not move to lift the seal. On July 18,
2016, in granting Edelweiss’s request to continue a case management
conference, the court reminded Edelweiss that the seal period had expired
and instructed Edelweiss, “[t]o formally lift the seal, please obtain [an] order
in Dept. 302.” Six months later, in again granting Edelweiss’s request to
continue a case management conference, the court reiterated that
Department 302, not the department in which Edelweiss was filing case
management conference statements, had authority to extend or lift the seal.
Edelweiss sought no such order but instead, on March 15, 2017, filed under
seal a first amended complaint. Also, in November 2017 when the Circuit
Court of Cook County, Illinois unsealed a related action Edelweiss had filed
there, Edelweiss did not promptly share this fact with the San Francisco
Superior Court.
      On June 26, 2018, Edelweiss finally asked the court for the first time to
unseal the case, but it made this request in a case management statement
rather than in a motion filed in Department 302. After the court issued yet
another reminder that requests regarding sealing should be directed to
Department 302 and after several months of additional back and forth
between the court and Edelweiss, the clerk of the court informed Edelweiss
that it had unsealed the action “on or around December 4, 2018.” A few
weeks later, Edelweiss began serving the first amended complaint on
Respondents, and by the end of February or early March 2019 all of them had
been served with the first amended complaint or agreed to accept service of a
second amended complaint. Edelweiss filed its second amended complaint on



                                        5
March 25, 2019, adding several defendants that are affiliates of the Initial
Defendants.
      Defendants moved to dismiss the second amended complaint, and on
July 12, 2019 the superior court granted the motion with respect to the
Initial Defendants. The court concluded “that the time from October 28, 2015
to December 4, 2018 is included in the three-year period” during which
service must be accomplished because, even if Edelweiss was unable to serve
the summons until the seal was lifted, the continuing in effect of the seal
after October 28, 2015 was not a circumstance beyond Edelweiss’s control.
Since the Initial Defendants were not served during the three years after the
Attorney General notified the court it would not intervene, “[d]ismissal is
mandatory as to those defendants.” As to the remaining defendants, the
court denied the motion.
      Edelweiss timely appealed the court’s July 12, 2019 order and the
resulting judgment dismissing Respondents from the case, and we
consolidated the two appeals.
                                 DISCUSSION
      Subject to certain exceptions, the Code of Civil Procedure requires a
defendant to be served a summons within three years. Section 583.210,
subd. (a) states that “[t]he summons and complaint shall be served upon a
defendant within three years after the action is commenced against the
defendant” by the filing of a complaint. The code then excludes from this
three-year period any time during which: a defendant was not amenable to
process, the proceedings were stayed in a manner affecting service, the
validity of service was being litigated, or “[s]ervice, for any other reason, was
impossible, impracticable, or futile due to causes beyond the plaintiff’s
control.” (Code of Civ. Proc., § 583.240 (§ 583.240).) The question in this case



                                        6
is whether the last of these exceptions applies, specifically, whether the
impossibility of serving defendants while the seal remained in place was a
cause “beyond the plaintiff’s control.” (§ 583.240, subd. (d).)2
      The three-year service requirement is “mandatory” and is “not subject
to extension, excuse, or exception except as expressly provided by statute.”
(Code of Civ. Proc., § 583.250, subd. (b); see also Shipley v. Sugita (1996) 50
Cal.App.4th 320, 324.) Further, we are strictly to construe “ ‘[t]he excuse of
impossibility, impracticability, or futility . . . in light of the need to give a
defendant adequate notice of the action so that the defendant can take
necessary steps to preserve evidence.’ ” (Dale v. ITT Life Ins. Corp. (1989)
207 Cal.App.3d 495, 502 (Dale) [quoting 17 Cal. Law Revision Comm. Rep.
(1984) p. 905] italics omitted; see also Gaines v. Fidelity National Title Ins.
Co. (2016) 62 Cal.4th 1081, 1103 (Gaines).)


      2  At oral argument Edelweiss for the first time urged that subdivision
(b) of section 583.240 constitutes a separate basis for tolling the three-year
period. This provision applies when “prosecution of the action or proceedings
in the action was stayed and the stay affected service.” (Id.) In its appellate
briefing, Edelweiss mentioned subdivision (b) only in passing, to “support
[its] interpretation” of and to “clarify subsection (d), the subsection at issue in
this appeal.”

      “ ‘It is a clearly understood principle of appellate review . . . that
contentions raised for the first time at oral argument are disfavored and may
be rejected solely on the ground of their untimeliness.’ ” (Estate of McDaniel
(2008) 161 Cal.App.4th 458, 463.) We reject the argument that section
583.240, subdivision (b) tolls the three-year period because the argument was
not timely made and because Edelweiss acknowledges the seal is not, in fact,
a stay but simply “analogous” in its effect. We are not at liberty to expand
the language of subdivision (b) to reach circumstances that are merely
analogous (Code of Civ. Proc., § 583.250, subd. (b) [no exceptions to the three-
year rule “except as expressly provided by statute”]), so Edelweiss’s appeal
must stand or fall on application of the catch-all provision of section 583.240,
subdivision (d).

                                          7
      “The question of impossibility, impracticability, or futility is best
resolved by the trial court, which ‘is in the most advantageous position to
evaluate these diverse factual matters in the first instance.’ ” (Bruns v. E–
Commerce Exchange, Inc. (2011) 51 Cal.4th 717, 731.) The burden of proof is
on the plaintiff, and we will not disturb the trial court’s determination unless
the plaintiff also proves the trial court abused its discretion. (Ibid.) “Under
that standard, ‘[t]he trial court’s findings of fact are reviewed for substantial
evidence, its conclusions of law are reviewed de novo, and its application of
the law to the facts is reversible only if arbitrary and capricious.’ ” (Gaines,
supra, 62 Cal.4th at p. 1100.) Bruns and Gaines each reviewed for abuse of
discretion a trial court’s decision to dismiss an action under the rule
requiring a case to be brought to trial within five years (Code of Civ. Proc.,
§ 583.310) unless a plaintiff establishes an exception such as impossibility,
impracticability, or futility (Code of Civ. Proc., § 583.340, subd. (c)). (See
Bruns, at p. 731; Gaines, at p. 1102.) This dismissal rule was adopted in the
same Senate bill as section 583.240, the provision at issue in this case, and is
also “mandatory” (Code of Civ. Proc., § 583.360, subd. (b)). (See Bruns, at
p. 721.) In view of these parallels, we will apply the same abuse-of-discretion
standard of review in this case. (See also Graf v. Gaslight (1990) 225
Cal.App.3d 291, 298 (Graf); disapproved on another ground in Watts v.
Crawford (1995) 10 Cal.4th 743, 758, fn. 13; Paul v. Drost (1986) 186
Cal.App.3d 1407, 1411.)
      We begin by agreeing with both parties that the three-year statutory
period for service of summons was tolled until October 28, 2015, when the
Attorney General filed her notice of non-intervention. The CFCA requires
that a complaint remain sealed while the Attorney General and local
prosecuting authorities are deciding whether to intervene, and it forbids



                                         8
service on defendants until the complaint has been unsealed. (Gov. Code,
§ 12652, subds. (c)(2), (c)(8)(C) & (D).) We understand the Attorney General
to have secured extensions of the initial 60-day period to allow more time for
this review. (Gov. Code, § 12652, subd. (c)(8)(C).) We therefore agree that for
reasons beyond Edelweiss’s control, service was impossible before October 28,
2015. (See § 583.240, subd. (d).)
      But after October 28, 2015 it was Edelweiss that, having twice moved
the court to extend the seal, for two years failed to bring the motion
necessary to lift the seal as the court directed beginning in July 2016. We see
no basis for concluding that, under these circumstances, the extension of the
seal after October 28, 2015 was a circumstance beyond Edelweiss’s control.
The parties dispute whether a court has authority to maintain the seal in
response to a motion from a plaintiff-relator, when the language of the
statute mentions only motions brought by the Attorney General or by a local
prosecuting authority. (See Gov. Code, § 12652, subd. (c)(8)(C).) We need not
resolve this dispute. It is enough to observe that, even if the law allows
Edelweiss to secure an extension of the seal, it was Edelweiss that
voluntarily decided to seek these extensions and then not to move to have the
seal lifted as the court indicated it could do. On these facts we cannot say the
continuing seal was a circumstance beyond Edelweiss’s control. Edelweiss
could have moved the superior court to lift the seal any time after October 28,
2015, and for a period of years it chose not to file this motion. Every
indication is that, had Edelweiss brought such a motion in Department 302,
the court would have granted it. Certainly, Edelweiss offers no evidence
suggesting otherwise. We therefore hold that beginning October 28, 2015,
the fact that Edelweiss’s complaint remained under seal was not a cause




                                       9
beyond Edelweiss’s control and did not toll the three-year period for effecting
service on Respondents.
      Edelweiss makes two contrary arguments, neither of which persuades
us. First, Edelweiss argues that where there is a conflict between a seal
imposed pursuant to the CFCA and the general requirements of the Code of
Civil Procedure for prompt service, the “CFCA’s sealing provision takes
precedence.” Edelweiss attempts to support this proposition with Wells,
supra, 39 Cal.4th 1164, which holds that a case brought under the CFCA is
not subject to the prior presentment requirement of the Tort Claims Act (Gov.
Code, § 815 et seq.). The Wells Court first observes that the Tort Claims Act
exempts claims brought by the state from the requirement that a local public
entity be presented with a written claim for damages before a case is filed,
concluding this precept should extend to a CFCA complaint brought by a
private party in the name of the state. (Wells, at p. 1214.) Wells then notes a
tension between the claim presentment requirement in the Tort Claims Act
and the secrecy provisions of the CFCA. (Ibid.) The CFCA requires secrecy
when a case is initially filed to protect the government’s investigation while
state and local prosecutors decide whether to intervene, and this purpose
“would obviously be undermined if CFCA qui tam plaintiffs were required . . .
to present ‘local public entity’ defendants . . . with written claims before
proceeding with suit.” (Id. at p. 1215, italics omitted.) To the extent the two
statutes must be harmonized, the Wells Court concludes the CFCA, as the
“later and more narrowly focused statute, . . . must prevail over contrary
provisions of the earlier and more general” Tort Claims Act. (Ibid.)
      Edelweiss seizes on this last point to argue that the Code of Civil
Procedure’s three-year rule is, like the Tort Claims Act, an earlier and more
general statute that must yield to the secrecy requirements of the CFCA.



                                        10
(See Code of Civ. Proc., § 583.210 et seq.) Edelweiss argues that serving the
complaint “while official investigations are ongoing would fatally undermine
the purpose of the seal.”
      This argument completely ignores that the statute gives the Attorney
General and local prosecutors the right to protect official investigations
themselves, seeking extensions of the seal if they think they need them. (See,
e.g., Gov. Code, § 12652, subd. (c)(8)(C).) No party argues, and we do not
hold, that any of the time during which the complaint remained sealed at the
Attorney General’s request counts toward the three-year window during
which service must be accomplished. Government entities can, with their
own requests, protect their investigations—and nothing in Government Code
section 12652 appears to preclude the Attorney General, “for good cause”
(Gov. Code, § 12652, subd. (c)(8)(C)), from requesting extensions to protect
the investigations of law enforcement authorities outside California—so
Edelweiss’s argument addresses a problem that does not exist. Edelweiss
presumes a conflict between the government’s need for secrecy and the
requirement for prompt service of summons, when any such conflict is easily
resolved via the statutorily mandated procedure of a motion brought by the
pertinent prosecutor to extend the seal. A motion brought by a qui tam
plaintiff without objection from the Attorney General or local prosecutors is
in no wise comparable, and the language of the CFCA stands as an obstacle
to any attempt to blur the distinction between public and private moving
parties. (See Gov. Code, §§ 12652, subd. (c)(8)(C) [“Attorney General or
[local] prosecuting authority” may seek extensions of 60-day period] &
subd. (c)(8)(D) [“Attorney General shall . . . . [¶] [n]otify the court” whether it
or local prosecuting authority will intervene before plaintiff-relator may
conduct the action].)



                                        11
      Edelweiss’s second argument shifts the focus away from how the
sealing order came to remain in effect after October 28, 2015. Edelweiss
contends that simply because “[c]ompliance with a facially valid court order is
mandatory” (Highland Stucco & Lime, Inc. v. Superior Court (1990) 222
Cal.App.3d 637, 644), the sealing order constituted a “cause[] beyond the
plaintiff’s control.” (See Code of Civ. Proc., § 583.240, subd. (d).) The
problem with this argument is that compliance with a facially valid court
order is only mandatory for as long as that order remains in effect. Given the
plain language of the CFCA, we conclude it was within Edelweiss’s control to
get the order changed after the Attorney General notified the superior court
that she would not intervene and that none of the local prosecutors whose
investigations she was coordinating had indicated any remaining interest in
the action. (See Gov. Code, §12652, subd. (c)(8)(D) [“the seal shall be lifted”
after the Attorney General notifies the court of the outcome of governmental
investigations].) Highland Stucco is distinguishable in that the stay that
prevented service in that case was not entered in response to the plaintiff’s
own motion, but pursuant to the trial court’s discretionary powers actively to
manage complex litigation. (Highland Stucco, at p. 640; see also Code of Civ.
Proc., § 583.240, subd. (b) [separate exception to the three-year rule for
stays].)
      Indeed, other precedents establish that a facially valid court order that
makes service impossible or impracticable is not enough to toll the three-year
period, where the circumstances prompting the order were within plaintiff’s
control. (See Code of Civ. Proc., § 583.240, subd. (d).) An early case
illustrating this principle is Dale, in which the plaintiff secured a default
judgment against the defendant without first properly effecting service.
(Dale, supra, 207 Cal.App.3d. at pp. 497–498.) When plaintiff later sought to



                                       12
secure satisfaction of the judgment, the defect in service of the summons was
discovered, but the three-year period for properly serving the defendant had
long since passed. (Ibid.) The court of appeal recognized that service on a
defendant is impracticable after entry of a default against that defendant but
upheld dismissal under the three-year rule; because the plaintiff had caused
the erroneous entry of default, “the circumstances making service
impracticable were entirely within Dale’s control.” (Id. at pp. 502–503.)
      Similarly in Graf, the trial court refused to toll the three-year statutory
window for a six-month period during which the action had been improperly
dismissed by the court. (Graf, supra, 225 Cal.App.3d at pp. 296–297.)
Acknowledging “it would have been futile for [plaintiff] to serve [defendants]
with a summons and complaint in an action that had been dismissed,” the
appellate court nonetheless affirmed a subsequent dismissal of the action for
failure to serve the summons within three years. (Ibid.) The Graf court cited
several ways that the plaintiff, had he been reasonably diligent, could have
discovered the first dismissal and promptly filed a motion seeking relief from
it. (Id. at pp. 297–298.) Because plaintiff delayed in filing such a motion, the
three-year period was not tolled while the case remained dismissed and no
motion seeking relief was on file. (Ibid.; see also A. Groppe & Sons Glass Co.
v. Fireman’s Fund Ins. Co. (1991) 232 Cal.App.3d 220 [affirming dismissal for
failure timely to serve summons because plaintiff could have brought, but did
not, a motion to compel bankruptcy trustee to pursue a claim].)
      Edelweiss protests that it did not control whether the complaint
remained sealed, since the “ability to seek discretionary relief from a court is
not ‘control.’ ” Edelweiss ignores that it did much more than fail to seek
discretionary relief; it actively procured two extensions of the seal preventing
it from serving the complaint and then failed for a period of years to file a



                                       13
motion that, given the language of the CFCA, would almost certainly have
been granted as little more than a house-keeping matter. (See Gov. Code,
§12652, subd. (c)(8)(D) [“the seal shall be lifted”].)
      Ostensibly, Edelweiss sought these delays in unsealing the complaint
to allow various law enforcement entities in and outside California to
consider—or re-consider—intervening in this case or its out-of-state
counterparts. But Edelweiss produced no evidence that after the Attorney
General’s notification of non-intervention, any local prosecutor was still
investigating the conduct that is the subject of its complaint. This is hardly
surprising since, if any local prosecutor had been interested in the case, the
CFCA would have obligated that prosecutor to coordinate his or her efforts
with the Attorney General’s Office before the Attorney General filed a non-
intervention notice that resulted in the plaintiff-relator obtaining “the right
to conduct the action.” (Gov. Code, §12652, subd. (c)(8)(A) & (c)(8)(D).)3 And


      3 The CFCA unambiguously states that the Attorney General “shall
coordinate its review and investigation with” the local prosecuting
authorities, and that the Attorney General “shall . . . . [¶] [n]otify the court”
whether the prosecuting authority of any pertinent political subdivision
intends or declines to proceed with the action. (Gov. Code, §12652,
subd. (c)(8)(A) & (c)(8)(D).) The applicable rule of court further requires, “The
Attorney General and all local prosecuting authorities must coordinate their
activities to provide timely and effective notice to the court that: [¶] (1) A
political subdivision or subdivisions remain interested in the action and have
not yet determined whether to intervene; or [¶] (2) The seal has been
extended by the filing or grant of a motion to extend time to intervene, and
therefore the seal has not expired.” (Cal. Rules of Court, rule 2.573(b).)

      Against this backdrop, the portion of the same rule stating that sealed
records in a CFCA case “must remain under seal until the Attorney General
and all local prosecuting authorities involved in the action have notified the
court of their decision to intervene or not intervene” must be understood as
referring to the requirement that local prosecuting authorities notify the
court through the Attorney General of their decision whether to intervene.

                                         14
any concern about parallel investigations in other states would have been
moot after Edelweiss’s related complaint in Illinois was unsealed in
November 2017, at which point almost a year remained during which
Respondents could have been served before the three-year period expired.
      Ultimately, we need not concern ourselves with the motivation behind
Edelweiss’s decision to ask the court to extend the seal, rather than to lift it
after October 28, 2015. Because the three-year service requirement is
“mandatory” where no exception applies (Code of Civ. Proc., § 583.250,
subd. (b)), it is enough to establish that Edelweiss caused the court to enter
the orders twice extending the seal and to leave the seal in place for more
than two additional years, so that we cannot say the resulting inability to
serve Respondents within three years was a circumstance beyond Edelweiss’s
control. Under these circumstances, the trial court was required to dismiss
Respondents from the case. Its order was no abuse of discretion.
                                DISPOSITION
      The July 12, 2019 order dismissing Respondents is affirmed, as is the
appealed-from judgment that followed this order. Edelweiss is to pay
Respondents’ costs on appeal. (See Cal. Rules of Court, rule 8.278.)


                                            TUCHER, J.

WE CONCUR:

POLLAK, P. J.
BROWN, J.


(See Cal. Rules of Court, rule 2.573(a)(1).) There was no need to continue the
seal in place until local prosecuting authorities (other than the East Bay
Municipal Utility District) filed with the court their own notices of non-
intervention.


                                       15
Trial Court: City & County of San Francisco Superior Court
Trial Judge: Hon. Anne-Christine Massullo

Counsel:    Lawrence Law Firm, Jeffrey W. Lawrence; Constantine Cannon
              LLP, Ari Yampolsky; Goldstein & Russell, P.C., Tejinder
              Singh; Schneider Wallace Cottrell Konecky LLP, Todd M.
              Schneider, Matthew S. Weiler, James A. Bloom, and Kyle G.
              Bates for Plaintiff and Appellant

            Wilmer Cutler Pickering Hale and Dorr LLP, Matthew
              Benedetto, and Jonathan Cedarbaum for Defendant and
              Respondent Bank of America Corporation

            Greenberg Traurig LLP, William J. Goines; Harrison Law LLC,
              Holly Harrison, and David Jorgensen for Defendant and
              Respondent JPMorgan Chase & Co.

            Jones Day, Matthew J. Silveira for Defendant and Respondent
               Wells Fargo & Company

            Sidley Austin LLP, Matthew J. Dolan for Defendant and
               Respondent Morgan Stanley Smith Barney LLC

            Greenberg Traurig LLP, William J. Goines; Harrison Law LLC,
              Holly Harrison, and David Jorgensen for Defendant and
              Respondent JPMorgan Chase & Co.

            Keesal, Young & Logan, Ben Suter for Defendant and
              Respondent Piper Jaffray Companies

            Sullivan & Cromwell LLP, Robert A. Sacks for Defendant and
              Respondent Stifel, Nicolaus & Co., Inc.

            Katten Muchin Rosenman LLP, Patrick M. Smith, Christian T.
              Kemnitz, and Sarah K. Weber for Defendant and
              Respondents Westhoff Cone & Holmstedt

            Keesal, Young & Logan, Peter R. Boutin, and Christopher A.
              Stecher for Defendant and Respondent Orec Securities, LLC
              (formerly known as Red Capital Markets, LLC)



                                    16
                     Kutak Rock LLP, Kevin J. Grochow for Defendant and
                       Respondent Gates Capital Corporation

                     Quarles & Brady LLP, James Y. Wu for Defendant and
                       Respondent Stern Brothers & Co.

                     Keesal, Young & Logan, Peter R. Boutin, Christopher A.
                       Stecher; Paul, Weiss, Rifkind Wharton & Garrison LLP,
                       Susanna M. Buergel, Karen R. King, Jane B. O’Brien for
                       Defendants Citigroup, Inc. and Royal Bank of Canada




State of California ex rel. Edelweiss Fund, LLC v. J.P. Morgan Chase & Co. et al. (A158728)




                                                            17